                                                                           Case 1:20-bk-11435-MB             Doc 2 Filed 08/13/20 Entered 08/13/20 11:25:45      Desc
                                                                                                             Main Document    Page 1 of 23



                                                                            1 David S. Kupetz (CA Bar No. 125062)
                                                                                dkupetz@sulmeyerlaw.com
                                                                            2 Steven F. Werth (CA Bar No. 205434)
                                                                                swerth@sulmeyerlaw.com
                                                                            3 Claire K. Wu (CA Bar No. 295966)
                                                                                ckwu@sulmeyerlaw.com
                                                                            4 SulmeyerKupetz
                                                                                A Professional Corporation
                                                                            5 333 South Grand Ave, Suite 3400
                                                                              Los Angeles, California 90071
                                                                            6 Telephone: 213.626.2311
                                                                              Facsimile: 213.629.4520
                                                                            7
                                                                              Attorneys for Glostation USA, Inc. and
                                                                            8 related debtors

                                                                            9                                UNITED STATES BANKRUPTCY COURT
                                                                           10                                 CENTRAL DISTRICT OF CALIFORNIA
                               333 SOUTH HOPE STREET, THIRTY-FIFTH FLOOR
  A Professional Corporation




                                                                           11                                  SAN FERNANDO VALLEY DIVISION
                                    LOS ANGELES, CALIFORNIA 90071-1406
                                     TEL 213.626.2311 • FAX 213.629.4520




                                                                           12 In re                                              Case No. 1:20-bk-11435-MB

                                                                           13 GLOSTATION USA, INC., a Delaware                   Chapter 11
                                                                              corporation,
                                                                           14                                                    EMERGENCY MOTION FOR ORDER
                                                                                           Debtor.                               DIRECTING JOINT ADMINISTRATION
SulmeyerKupetz,




                                                                           15                                                    OF RELATED CASES; MEMORANDUM
                                                                                                                                 OF POINTS AND AUTHORITIES
                                                                           16 Federal EIN: XX-XXXXXXX
                                                                                                                                 [Omnibus Declaration of Steven Zhao filed
                                                                           17                                                    concurrently herewith]

                                                                           18                                                    Date:    [To Be Determined By Court]
                                                                                                                                 Time:    [To Be Determined By Court]
                                                                           19                                                    Place:   U.S. Bankruptcy Court
                                                                                                                                          Courtroom 303
                                                                           20                                                             21041 Burbank Blvd.
                                                                                                                                          Woodland Hills, CA 90012
                                                                           21

                                                                           22

                                                                           23

                                                                           24

                                                                           25

                                                                           26

                                                                           27

                                                                           28


                                                                                SFW 2701186v2
                                                                           Case 1:20-bk-11435-MB         Doc 2 Filed 08/13/20 Entered 08/13/20 11:25:45              Desc
                                                                                                         Main Document    Page 2 of 23



                                                                            1 TO THE HONORABLE MARTIN R. BARASH, UNITED STATES BANKRUPTCY

                                                                            2 JUDGE; THE OFFICE OF THE UNITED STATES TRUSTEE; AND ALL OTHER

                                                                            3 INTERESTED PARTIES:

                                                                            4                   EMERGENCY MOTION AND NEED FOR EMERGENCY RELIEF

                                                                            5           Glostation USA, Inc., a Delaware corporation, the debtor and debtor in possession in the

                                                                            6 above-captioned case ("Glostation"), respectfully requests an order directing this case to be jointly

                                                                            7 administered with the chapter 11 cases of (1) its wholly-owned subsidiary Glostation Core USA,

                                                                            8 Inc., a Delaware corporation, and (2) nine subsidiaries of Glostation Core USA, Inc., all of whom

                                                                            9 are in Chapter 11 cases pending before this Court. Each of the following entities has filed an
                                                                           10 identical motion in its bankruptcy case, as identified below:
                               333 SOUTH HOPE STREET, THIRTY-FIFTH FLOOR
  A Professional Corporation




                                                                           11           Entity                                                     Bankruptcy Case No.
                                    LOS ANGELES, CALIFORNIA 90071-1406
                                     TEL 213.626.2311 • FAX 213.629.4520




                                                                           12           Glostation USA, Inc., a Delaware corporation               1:20-bk-11435-MB

                                                                           13           Glostation Core USA, Inc., a Delaware corporation          1:20-bk-11436-VK

                                                                           14           Sandbox VR Mission Valley, LLC,
                                                                                        a Delaware limited liability company                       1:20-bk-11437-MB
SulmeyerKupetz,




                                                                           15
                                                                                        Sandbox VR San Mateo, LLC,
                                                                           16
                                                                                        a Delaware limited liability company                       1:20-bk-11438-VK
                                                                           17
                                                                                        Sandbox VR Cerritos, LLC,
                                                                           18           a Delaware limited liability company                       1:20-bk-11439-VK
                                                                           19           Sandbox VR Topanga, LLC,
                                                                           20           a Delaware limited liability company                       1:20-bk-11434-MB

                                                                           21           Sandbox VR Ridge Hill, LLC,
                                                                                        a Delaware limited liability company                       1:20-bk-11440-MB
                                                                           22
                                                                                        Sandbox VR Austin, LLC,
                                                                           23           a Delaware limited liability company                       1:20-bk-11441-MB
                                                                           24
                                                                                        Sandbox VR Colony, LLC,
                                                                           25           a Delaware limited liability company                       1:20-bk-11442-VK

                                                                           26           Sandbox VR Oakbrook, LLC,
                                                                                        a Delaware limited liability company                       1:20-bk-11443-MB
                                                                           27

                                                                           28           Sandbox VR Pop-up, LLC,
                                                                                        a Delaware limited liability company                       1:20-bk-11444-VK


                                                                                SFW 2701186v2                                    2
                                                                           Case 1:20-bk-11435-MB          Doc 2 Filed 08/13/20 Entered 08/13/20 11:25:45                 Desc
                                                                                                          Main Document    Page 3 of 23



                                                                            1           The above entities are collectively referred to as the "Debtors". A chart of the Debtors'

                                                                            2 corporate structure is attached hereto as Exhibit 1. Glostation requests that the Debtors' cases be

                                                                            3 treated as a single case for administrative purposes only, and does not request substantive

                                                                            4 consolidation of the Debtors' cases at this time.

                                                                            5           Glostation requests this relief on an emergency basis because keeping the bankruptcy cases

                                                                            6 of the Debtors separately administered for the time it would take for this Motion to be heard on

                                                                            7 regular notice likely would result in the Debtors filing numerous duplicative pleadings in the

                                                                            8 Debtors' various bankruptcy cases, thereby resulting in unnecessary and avoidable, yet potentially

                                                                            9 significant, administrative costs.
                                                                           10           Moreover, Glostation concurrently is filing several other emergency motions, many of
                               333 SOUTH HOPE STREET, THIRTY-FIFTH FLOOR
  A Professional Corporation




                                                                           11 which relate to certain of the other Debtors and, if the Motion is granted prior to hearing those
                                    LOS ANGELES, CALIFORNIA 90071-1406
                                     TEL 213.626.2311 • FAX 213.629.4520




                                                                           12 other emergency motions, relief can be obtained efficiently in all 11 of the Debtors' cases without

                                                                           13 the need for the filing of nearly-identical emergency motions in each. The one emergency motion

                                                                           14 that is separately filed in each of the Debtors' eleven cases is a motion for joint administration, as
SulmeyerKupetz,




                                                                           15 an order granting that motion will direct interested parties in that bankruptcy case to this

                                                                           16 bankruptcy case, where further information can be obtained. For that reason, Glostation submits

                                                                           17 that a hearing on this motion should be scheduled on the same date and time as the other

                                                                           18 emergency motions filed by Glostation.

                                                                           19           Glostation respectfully requests that joint administration of the Debtors' estates include:
                                                                           20           (a)     the use of joint pleadings docket (i.e., the docket established for this case, Case No.
                                                                           21 1:20-bk-11435-MB) for the filing of pleadings and the lodging and entry of orders, judgments, and

                                                                           22 related documents (but excluding schedules of assets and liabilities, statements of financial affairs,

                                                                           23 Proofs of Claim, requests for payment of administrative expenses, and the notice of joint

                                                                           24 administration);

                                                                           25           (b)     the use of a joint pleadings caption;
                                                                           26           (c)     combined notices to creditors and other parties in interest.
                                                                           27           With respect to the joint pleadings docket, Glostation proposes that the docket be
                                                                           28 maintained in this bankruptcy case. With respect to the joint pleadings caption, Glostation


                                                                                SFW 2701186v2                                      3
                                                                           Case 1:20-bk-11435-MB         Doc 2 Filed 08/13/20 Entered 08/13/20 11:25:45               Desc
                                                                                                         Main Document    Page 4 of 23



                                                                            1 proposes, and requests authority, to use the case caption substantially in the form attached hereto

                                                                            2 as Exhibit 2. Glostation further respectfully requests that the Court direct the Clerk of the Court

                                                                            3 to place a notation in the docket maintained for each of the Debtors' cases to reflect that their cases

                                                                            4 are being jointly administered.

                                                                            5           This motion is brought in accordance with Federal Rule of Bankruptcy Procedure 1015(b)

                                                                            6 and Local Bankruptcy Rules 1015-1(b) and 9075-1(a), and is made on the grounds that joint

                                                                            7 administration of the Debtors' cases is appropriate because it will alleviate the necessity for

                                                                            8 duplicate papers, notices and proceedings before the Court, and thereby minimize costs and ease

                                                                            9 the administrative burden for the estates, the Court, and interested parties. The Debtors comprise a
                                                                           10 single business enterprise, are co-obligors on multiple debts, and anticipate that any plan of
                               333 SOUTH HOPE STREET, THIRTY-FIFTH FLOOR
  A Professional Corporation




                                                                           11 reorganization will be a joint plan among them.
                                    LOS ANGELES, CALIFORNIA 90071-1406
                                     TEL 213.626.2311 • FAX 213.629.4520




                                                                           12           This motion is based on the attached Memorandum of Points and Authorities, the

                                                                           13 supporting exhibit(s) attached hereto, the separately filed "Omnibus Declaration of Steven Zhao In

                                                                           14 Support Of Debtors' "First-Day" Emergency Motions" (the "Omnibus Declaration"), and the
SulmeyerKupetz,




                                                                           15 arguments of counsel to be made at the hearing on the Motion.

                                                                           16           FOR THESE REASONS, Glostation respectfully requests that the Court enter an order:

                                                                           17           1.      Granting the Motion;

                                                                           18           2.      Directing the joint administration of the Debtors' Chapter 11 cases as requested

                                                                           19 herein; and

                                                                           20           3.      Granting such other relief as the Court deems just and proper.

                                                                           21

                                                                           22

                                                                           23

                                                                           24

                                                                           25

                                                                           26

                                                                           27

                                                                           28


                                                                                SFW 2701186v2                                     4
                                                                           Case 1:20-bk-11435-MB   Doc 2 Filed 08/13/20 Entered 08/13/20 11:25:45        Desc
                                                                                                   Main Document    Page 5 of 23



                                                                            1 DATED: August 13, 2020            Respectfully submitted,

                                                                            2                                   SulmeyerKupetz
                                                                                                                A Professional Corporation
                                                                            3

                                                                            4

                                                                            5                                   By:          /s/ David S. Kupetz
                                                                                                                      David S. Kupetz
                                                                            6                                         Steven F. Werth
                                                                                                                      Claire K. Wu
                                                                            7                                         Attorneys for Glostation USA, Inc., Debtor and
                                                                            8                                         Debtor in Possession, and related debtors

                                                                            9
                                                                           10
                               333 SOUTH HOPE STREET, THIRTY-FIFTH FLOOR
  A Professional Corporation




                                                                           11
                                    LOS ANGELES, CALIFORNIA 90071-1406
                                     TEL 213.626.2311 • FAX 213.629.4520




                                                                           12

                                                                           13

                                                                           14
SulmeyerKupetz,




                                                                           15

                                                                           16

                                                                           17

                                                                           18

                                                                           19

                                                                           20

                                                                           21

                                                                           22

                                                                           23

                                                                           24

                                                                           25

                                                                           26

                                                                           27

                                                                           28


                                                                                SFW 2701186v2                          5
                                                                           Case 1:20-bk-11435-MB         Doc 2 Filed 08/13/20 Entered 08/13/20 11:25:45                Desc
                                                                                                         Main Document    Page 6 of 23



                                                                            1                        MEMORANDUM OF POINTS AND AUTHORITIES

                                                                            2                                                     I.

                                                                            3                                            BACKGROUND

                                                                            4           Glostation incorporates by reference the statements contained in the Omnibus Declaration.

                                                                            5           The Debtors are all part of a single business enterprise established to develop, operate, and

                                                                            6 franchise facilities offering full-body tracking, free roaming, virtual reality experiences for private

                                                                            7 groups (meaning no strangers can play together), operating under the name "Sandbox VR ™" (the

                                                                            8 "Business"). The website for the Business is www.sandboxvr.com.

                                                                            9           The virtual reality experience the Business provides includes placing customers in
                                                                           10 enclosed rooms--referred to as a holodeck or "deck"--after outfitting each customer with a virtual
                               333 SOUTH HOPE STREET, THIRTY-FIFTH FLOOR
  A Professional Corporation




                                                                           11 reality headset, or “HMD” (head-mounted display), and equipment which transmit information to,
                                    LOS ANGELES, CALIFORNIA 90071-1406
                                     TEL 213.626.2311 • FAX 213.629.4520




                                                                           12 and can be read by, various electronic devices that surround the deck. The electronic system can

                                                                           13 read the customer's position on the deck, and also transmits to the customer a virtual image of the

                                                                           14 other persons on the deck, as well as a virtual image of what that customer can “see” as that
SulmeyerKupetz,




                                                                           15 customer moves about the deck. There are no cords, so customers can move around the deck

                                                                           16 freely.

                                                                           17           Currently, customers can choose one of five different "experiences"--a digital gaming
                                                                           18 experience with a narrative centered around the group of customers. These experiences are either

                                                                           19 horror-themed, science fiction-themed, or pirate-themed. Because virtual reality technology is still

                                                                           20 at its inception, there is no limit to the type of experiences that customers could potentially

                                                                           21 experience using the Debtors' system.

                                                                           22           Similar to laser tag or escape rooms, the Debtors provide team-oriented, physical
                                                                           23 entertainment where teams collaborate to achieve a joint goal. Because these events are social and

                                                                           24 collaborative, they are ideal for families, small groups, and team outings. Prior to the COVID-19

                                                                           25 crisis, the Debtors' locations had seen strong traction as venues for corporate team-building

                                                                           26 events.

                                                                           27           On August 13, 2020 (the "Petition Date"), each of the Debtors filed voluntary petitions

                                                                           28 under Chapter 11 of the United States Bankruptcy Code. The Debtors' corporate structure


                                                                                SFW 2701186v2                                     6
                                                                           Case 1:20-bk-11435-MB              Doc 2 Filed 08/13/20 Entered 08/13/20 11:25:45                 Desc
                                                                                                              Main Document    Page 7 of 23



                                                                            1 required each of the Debtors to commence an individual bankruptcy case, due to the following:

                                                                            2                   •   Each of the Debtors is a borrower under a $4 million loan issued by Silicon Valley
                                                                            3                       Bank.

                                                                            4                   •   Each of the Debtors is a borrower under an approximately $7 million loan issued
                                                                            5                       by TriplePoint Capital LLC.

                                                                            6                   •   Numerous of the Debtors are parties to leases, and Glostation is a guarantor of each
                                                                            7                       of those leases.

                                                                            8                   •   The Debtors' employees are all employed by the following three Debtor entities: (i)
                                                                            9                       Sandbox VR San Mateo, LLC employs its own retail store staff; (ii) Sandbox VR
                                                                           10                       Pop-Up, LLC employs its own retail store staff, as well as the retail store staff for
                               333 SOUTH HOPE STREET, THIRTY-FIFTH FLOOR
  A Professional Corporation




                                                                           11                       all other Debtors except San Mateo; and (iii) Glostation employs all non-retail staff.
                                    LOS ANGELES, CALIFORNIA 90071-1406
                                     TEL 213.626.2311 • FAX 213.629.4520




                                                                           12           The Debtors together form a single enterprise. Glostation is the primary operating entity,
                                                                           13 which indirectly controls, through Glostation Core USA, Inc., the remaining nine debtor entities.

                                                                           14 Further, Glostation is the licensee of two patents (from a related entity) that the Debtors require in
SulmeyerKupetz,




                                                                           15 order to operate their business. As such, the Debtors form a single enterprise, share many of the

                                                                           16 same creditors, and utilize all of the same intellectual property licensed by Glostation, and that

                                                                           17 makes joint administration of the Debtors' cases appropriate here.

                                                                           18                                                         II.

                                                                           19           JOINT ADMINISTRATION OF THE DEBTORS' CASES IS APPROPRIATE

                                                                           20           Federal Rules of Bankruptcy Procedure 1015(b) authorizes the Court to order joint

                                                                           21 administration of cases involving two or more related debtors. See Fed. R. Bankr. P. 1015(b).

                                                                           22 Specifically, Rule 1015 provides, in relevant part, as follows:

                                                                           23                       (b)     Cases Involving Two or More Related Debtors. If a joint
                                                                                                    petition or two or more petitions are pending in the same court by or
                                                                           24                       against (1) a husband and wife, or (2) a partnership and one or more
                                                                                                    of its general partners, or (3) two or more general partners, or (4) a
                                                                           25                       debtor and an affiliate, the court may order a joint administration of
                                                                                                    the estates. Prior to entering an order the court shall give
                                                                           26                       consideration to protecting creditors of different estates against
                                                                                                    potential conflicts of interest. ...
                                                                           27
                                                                                                    (c)    Expediting and Protective Orders. When an order for
                                                                           28                       consolidation or joint administration of a joint case or two or more


                                                                                SFW 2701186v2                                          7
                                                                           Case 1:20-bk-11435-MB          Doc 2 Filed 08/13/20 Entered 08/13/20 11:25:45                  Desc
                                                                                                          Main Document    Page 8 of 23



                                                                            1                   cases is entered pursuant to this rule, while protecting the rights of
                                                                                                the parties under the Code, the court may enter orders as may tend to
                                                                            2                   avoid unnecessary costs and delay.

                                                                            3 Fed. R. Bankr. P. 1015(b)-(c) (emphasis added). As stated in the advisory committee notes to

                                                                            4 Rule 1015,

                                                                            5                   Joint administration as distinguished from consolidation may
                                                                                                include combining the estates by using a single docket for the
                                                                            6                   matters occurring in the administration, including the listing of filed
                                                                                                claims, the combining of notices to creditors of the different estates,
                                                                            7                   and the joint handling of other purely administrative matters that
                                                                                                may aid in expediting the cases and rendering the process less
                                                                            8                   costly.

                                                                            9 Fed. R. Bankr. P. 1015 Advisory Committee Note (1983).
                                                                           10           Joint administration for procedural and administrative matters differs significantly from
                               333 SOUTH HOPE STREET, THIRTY-FIFTH FLOOR
  A Professional Corporation




                                                                           11 substantive consolidation, in which the debtors' assets and liabilities are pooled, and the creditors
                                    LOS ANGELES, CALIFORNIA 90071-1406
                                     TEL 213.626.2311 • FAX 213.629.4520




                                                                           12 of the separate entities jointly share pro rata in the aggregate net value of the estates. See In re

                                                                           13 Standard Brands Paints Co., 154 B.R. 563 (Bankr. C.D. Cal. 1993). Joint administration is

                                                                           14 merely procedural, and has no impact on the substantive rights of creditors. In re N.S. Garrott &
SulmeyerKupetz,




                                                                           15 Sons, 63 B.R. 189, 191 (Bankr. E.D. Ark. 1986). Each creditor may still file its claim against a

                                                                           16 particular debtor's estate by indicating on the proof of claim the particular debtor against which the

                                                                           17 claim is being asserted, and may, in any given contested matter, identify the particular debtor

                                                                           18 against which relief is sought. Each creditor will still maintain its rights against the particular

                                                                           19 estate which the creditor alleges owes it money.

                                                                           20           Joint administration of the Debtors' estates is appropriate here. First, the Debtors are
                                                                           21 affiliates. Second, joint administration will promote judicial economy. Third, there is no other

                                                                           22 conflict that would hinder or interfere with joint administration.

                                                                           23 A.        The Debtors are "Affiliates"

                                                                           24           Under the Bankruptcy Code, an "affiliate" includes, among other things, a

                                                                           25                   corporation 20 percent or more of whose outstanding voting
                                                                                                securities are directly or indirectly owned, controlled, or held with
                                                                           26                   power to vote . . . by an entity that directly or indirectly owns,
                                                                                                controls, or holds with power to vote, 20 percent or more of the
                                                                           27                   outstanding voting securities of the debtor, other than an entity that
                                                                                                holds such securities—(i) in a fiduciary or agency capacity without
                                                                           28                   sole discretionary power to vote such securities; or (ii) solely to


                                                                                SFW 2701186v2                                      8
                                                                           Case 1:20-bk-11435-MB           Doc 2 Filed 08/13/20 Entered 08/13/20 11:25:45                  Desc
                                                                                                           Main Document    Page 9 of 23



                                                                            1                   secure a debt, if such entity has not in fact exercised such power to
                                                                                                vote.
                                                                            2
                                                                                11 U.S.C. § 101(2)(B). The term "entity" includes "person." 11 U.S.C. § 101(15). As is visually
                                                                            3
                                                                                represented in the attached Exhibit 1, Glostation owns 100% of Glostation Core USA, Inc. and
                                                                            4
                                                                                Glostation Core USA, Inc. is the 100% owner of each of the other Debtors. None of those owners
                                                                            5
                                                                                hold their securities "in a fiduciary or agency capacity without voting power or solely to secure
                                                                            6
                                                                                debt." Accordingly, each of the Debtors are "affiliates" as defined by the Bankruptcy Code.
                                                                            7
                                                                                B.      Joint Administration Will Promote Judicial Economy
                                                                            8
                                                                                        Joint administration will promote the economic interest of the Debtors' estates and
                                                                            9
                                                                                facilitate judicial administration because of the nature and relationship among the Debtors. In fact,
                                                                           10
                               333 SOUTH HOPE STREET, THIRTY-FIFTH FLOOR




                                                                                the Debtors have prepared and filed a consolidated master mailing list and list of top 30 general
  A Professional Corporation




                                                                           11
                                    LOS ANGELES, CALIFORNIA 90071-1406
                                     TEL 213.626.2311 • FAX 213.629.4520




                                                                                unsecured creditors given there is significant overlap in the Debtors' creditor bodies. 1 Moreover,
                                                                           12
                                                                                the success of their respective cases will require a joint effort among the Debtors.
                                                                           13
                                                                                        Furthermore, joint administration of the Debtors' cases will promote judicial economy and
                                                                           14
                                                                                render the judicial process less costly for all creditors and parties in interest by alleviating the
SulmeyerKupetz,




                                                                           15
                                                                                necessity for duplicate papers, notices and proceedings before the Court. The clerk's office will be
                                                                           16
                                                                                relieved of the burden of having to maintain separate pleadings' files and separate dockets with
                                                                           17
                                                                                duplicative entries, while the Debtors will be relieved of duplicative noticing and excessive
                                                                           18
                                                                                copying costs associated with separate service of identical pleadings in each of the Debtors' cases.
                                                                           19
                                                                                Creditors will only need to review a single pleading and docket to determine the case status versus
                                                                           20
                                                                                having to review pleadings and dockets in each of the two pending cases. Supervision of
                                                                           21
                                                                                administrative aspects of the Debtors' Chapter 11 cases by the Office of the United States Trustee
                                                                           22
                                                                                will also be simplified.
                                                                           23
                                                                                        For the same reasons set forth above, joint administration of the Debtors' estates is also
                                                                           24
                                                                                consistent with Rule 1001, which provides, in relevant part, that "[t]hese rules shall be construed
                                                                           25
                                                                                to secure the just, speedy and inexpensive determination of every case and proceeding." Fed. R.
                                                                           26

                                                                           27   1
                                                                                Concurrently, the Debtors are filing a motion to file a consolidated master mailing list and list of
                                                                           28 top 30 general unsecured creditors in the proposed lead case.


                                                                                SFW 2701186v2                                       9
                                                                           Case 1:20-bk-11435-MB         Doc 2 Filed 08/13/20 Entered 08/13/20 11:25:45                  Desc
                                                                                                         Main Document    Page 10 of 23



                                                                            1 Bankr. P. 1001.

                                                                            2 C.        Other Considerations

                                                                            3           The Debtors are unaware of any present existing actual conflicts among their estates that

                                                                            4 would hinder or interfere with joint administration or prejudice creditors of their estates by reason

                                                                            5 of joint administration. The Debtors operate a single business enterprise. They are each owned by

                                                                            6 a single ultimate interest holder, Sandbox VR, Inc., which has a 100% direct or indirect interest in

                                                                            7 each of the Debtors. While certain of the Debtors may have intercompany claims against other

                                                                            8 Debtors, that is a result of the enterprise's cash management system and not reflective of

                                                                            9 conflicting interests among various debtor parties. Further, the relief sought is purely procedural
                                                                           10 and is not intended to affect substantive rights. In the event that a conflict arises in the future by
                               333 SOUTH HOPE STREET, THIRTY-FIFTH FLOOR
  A Professional Corporation




                                                                           11 reason of joint administration, the Court can fashion an appropriate remedy at that time, pursuant
                                    LOS ANGELES, CALIFORNIA 90071-1406
                                     TEL 213.626.2311 • FAX 213.629.4520




                                                                           12 to Rule 1015(c), to protect creditors and interest holders.

                                                                           13           In fact, joint administration may actually serve to protect the interests of parties who are
                                                                           14 creditors of one or more of the Debtors. Due to the close relationship among the Debtors, any
SulmeyerKupetz,




                                                                           15 actions taken by or against one of the Debtors likely will affect the other Debtors, at least

                                                                           16 indirectly. Thus, a party who is an "interested party" with respect to one of the Debtors likely will

                                                                           17 be an "interested party" with respect to the other Debtors. Joint administration of the cases will

                                                                           18 permit interested parties to monitor a single docket, and will increase the likelihood that all

                                                                           19 interested parties will receive notices of all matters that may affect them either directly or

                                                                           20 indirectly.

                                                                           21                                                     III.

                                                                           22                                       PROPOSED PROCEDURE

                                                                           23           Glostation respectfully requests that joint administration of the Debtors' estates include:

                                                                           24           (a)     the use of joint pleadings docket (i.e., the docket established for the case of

                                                                           25 Glostation, case no. 1:20-bk-11435-MB) for the filing of pleadings and the lodging and entry of

                                                                           26 orders, judgments, and related documents (but excluding schedules of assets and liabilities,

                                                                           27 statements of financial affairs, Proofs of Claim, requests for payment of administrative expenses,

                                                                           28 and the notice of joint administration);


                                                                                SFW 2701186v2                                     10
                                                                           Case 1:20-bk-11435-MB         Doc 2 Filed 08/13/20 Entered 08/13/20 11:25:45                 Desc
                                                                                                         Main Document    Page 11 of 23



                                                                            1           (b)     the use of a joint pleadings caption; and

                                                                            2           (c)     combined notices to creditors and other parties in interest.

                                                                            3           With respect to the joint pleadings docket, Glostation proposes that the docket be

                                                                            4 maintained in the bankruptcy case of Glostation USA, Inc. With respect to the joint pleadings

                                                                            5 caption, the Glostation proposes, and requests authority, to use the case caption substantially in the

                                                                            6 form attached hereto as Exhibit 2.

                                                                            7           If the Court grants this motion, Glostation will file and serve a notice substantially

                                                                            8 identical to that attached hereto as Exhibit 3 (or other form ordered by the Court) to all creditors

                                                                            9 advising them of the joint administration. Glostation further requests that the Court direct the
                                                                           10 Clerk of the Court to place a notation, such as the following notation, in the docket maintained for
                               333 SOUTH HOPE STREET, THIRTY-FIFTH FLOOR
  A Professional Corporation




                                                                           11 each of the Debtors' cases to reflect that their cases are being jointly administered:
                                    LOS ANGELES, CALIFORNIA 90071-1406
                                     TEL 213.626.2311 • FAX 213.629.4520




                                                                           12                   An order has been entered in this case directing the joint
                                                                                                administration of the Chapter 11 cases of Glostation USA, Inc. (case
                                                                           13                   no. 1:20-bk-11435-MB), Glostation Core USA, Inc. (case no. 1:20-
                                                                                                bk-11436-VK), Sandbox VR Mission Valley, LLC (case no. 1:20-
                                                                           14                   bk-11437-MB), Sandbox VR San Mateo, LLC (case no. 1:20-bk-
                                                                                                11438-VK), Sandbox VR Cerritos, LLC (case no. 1:20-bk-11439-
SulmeyerKupetz,




                                                                           15                   VK), Sandbox VR Topanga, LLC (case no. 1:20-bk-11434-MB),
                                                                                                Sandbox VR Ridge Hill, LLC (case no. 1:20-bk-11440-MB),
                                                                           16                   Sandbox VR Austin, LLC (case no. 1:20-bk-11441-MB), Sandbox
                                                                                                VR Colony, LLC (case no. 1:20-bk-11442-VK), Sandbox VR
                                                                           17                   Oakbrook, LLC (case no. 1:20-bk-11443-MB), and Sandbox Pop-
                                                                                                Up, LLC (case no. 1:20-bk-11444-VK) for procedural/
                                                                           18                   administrative purposes only. The docket in the case of Glostation
                                                                                                USA, Inc., case no. 1:20-bk-11435-MB, should be consulted for all
                                                                           19                   matters affecting all such cases, except that the clerk of the Court
                                                                                                shall maintain a separate claims register for each case, and parties
                                                                           20                   shall file any Proofs of Claim and/or requests for payment of
                                                                                                administrative expenses in the case of the particular debtor from
                                                                           21                   whom payment is sought.
                                                                           22                                                     IV.

                                                                           23                                              CONCLUSION

                                                                           24           For the reasons set forth above, Glostation respectfully requests that the Court enter an

                                                                           25 order (i) granting the Motion; (ii) directing the joint administration of the Debtors' Chapter 11

                                                                           26 cases as requested herein; and (iii) granting such other relief as the Court deems just and proper.

                                                                           27

                                                                           28


                                                                                SFW 2701186v2                                     11
                                                                           Case 1:20-bk-11435-MB   Doc 2 Filed 08/13/20 Entered 08/13/20 11:25:45         Desc
                                                                                                   Main Document    Page 12 of 23



                                                                            1 DATED: August 13, 2020             Respectfully submitted,

                                                                            2                                    SulmeyerKupetz
                                                                                                                 A Professional Corporation
                                                                            3

                                                                            4

                                                                            5                                    By:          /s/ David S. Kupetz
                                                                                                                       David S. Kupetz
                                                                            6                                          Steven F. Werth
                                                                                                                       Claire K. Wu
                                                                            7                                          Attorneys for Glostation USA, Inc., Debtor and
                                                                            8                                          Debtor in Possession, and related debtors

                                                                            9
                                                                           10
                               333 SOUTH HOPE STREET, THIRTY-FIFTH FLOOR
  A Professional Corporation




                                                                           11
                                    LOS ANGELES, CALIFORNIA 90071-1406
                                     TEL 213.626.2311 • FAX 213.629.4520




                                                                           12

                                                                           13

                                                                           14
SulmeyerKupetz,




                                                                           15

                                                                           16

                                                                           17

                                                                           18

                                                                           19

                                                                           20

                                                                           21

                                                                           22

                                                                           23

                                                                           24

                                                                           25

                                                                           26

                                                                           27

                                                                           28


                                                                                SFW 2701186v2                          12
Case 1:20-bk-11435-MB   Doc 2 Filed 08/13/20 Entered 08/13/20 11:25:45   Desc
                        Main Document    Page 13 of 23




                EXHIBIT 1
                                                                                                     6$1'%2;95,1&

                                                                                                     5HJLVWHULQ86
                                                                                                     7\SH'HODZDUH&&RUSRUDWLRQ
                                                                                                                                                                                                                                             Case 1:20-bk-11435-MB




        6$1'%2;956,1*$325(37(/7'      6$1'%2;95-$3$1,1&               */267$7,2186$,1&                      */2%,*%266/7'                */2)5$1&+,6,1*/7'               6$1'%2;95/,0,7('

        5HJLVWHULQ6,1*$325(             5HJLVWHULQ-$3$1                  5HJLVWHULQ86                           5HJLVWHULQ+21*.21*           5HJLVWHULQ+21*.21*             5HJLVWHULQ+21*.21*
        7\SH/,0,7('&203$1<              7\SH/,0,7('&203$1<              7\SH'HODZDUH&&RUSRUDWLRQ              7\SH/,0,7('&203$1<            7\SH/,0,7('&203$1<              7\SH/,0,7('&203$1<
                                                                                                                                                                                                                      Main Document




                                                         */267$7,21&25(86$,1&              */267$7,21)5$1&+,6,1*86$,1&
                                                         5HJLVWHULQ86                        5HJLVWHULQ86
                                                         7\SH'HODZDUH&&RUSRUDWLRQ           7\SH'HODZDUH&&RUSRUDWLRQ
                                                                                                                                                                                                                                       Page 14 of 23




         6$1'%2;950,66,21        6$1'%2;956$1             6$1'%2;95                    6$1'%2;95723$1*$             6$1'%2;955,'*(    6$1'%2;95$867,1      6$1'%2;95&2/21<     6$1'%2;95
         9$//(<//&               0$7(2//&                 &(55,726//&                 //&                             +,////&           //&                     //&                    2$.%522.//&
         5HJLVWHULQ86            5HJLVWHULQ86             5HJLVWHULQ86                5HJLVWHULQ86                  5HJLVWHULQ86      5HJLVWHULQ86          5HJLVWHULQ86         5HJLVWHULQ86
         7\SH'HODZDUH//&         7\SH'HODZDUH//&          7\SH'HODZDUH//&             7\SH'HODZDUH//&               7\SH'HODZDUH//&   7\SH'HODZDUH//&       7\SH'HODZDUH//&      7\SH'HODZDUH//&




          6DQGER[953RSXS//&
          5HJLVWHULQ86
                                                                                                                                                                                                                      Doc 2 Filed 08/13/20 Entered 08/13/20 11:25:45




          7\SH'HODZDUH//&
                                                                                                                                                                                                                                             Desc




00013
Case 1:20-bk-11435-MB   Doc 2 Filed 08/13/20 Entered 08/13/20 11:25:45   Desc
                        Main Document    Page 15 of 23




                EXHIBIT 2
                                                                           Case 1:20-bk-11435-MB             Doc 2 Filed 08/13/20 Entered 08/13/20 11:25:45       Desc
                                                                                                             Main Document    Page 16 of 23



                                                                            1 David S. Kupetz (CA Bar No. 125062)
                                                                                dkupetz@sulmeyerlaw.com
                                                                            2 Steven F. Werth (CA Bar No. 205434)
                                                                                swerth@sulmeyerlaw.com
                                                                            3 Claire K. Wu (CA Bar No. 295966)
                                                                                ckwu@sulmeyerlaw.com
                                                                            4 SulmeyerKupetz
                                                                                A Professional Corporation
                                                                            5 333 South Grand Ave, Suite 3400
                                                                              Los Angeles, California 90071
                                                                            6 Telephone: 213.626.2311
                                                                              Facsimile: 213.629.4520
                                                                            7
                                                                              Attorneys for Glostation USA, Inc. and
                                                                            8 related debtors

                                                                            9                                 UNITED STATES BANKRUPTCY COURT
                                                                           10                                 CENTRAL DISTRICT OF CALIFORNIA
                               333 SOUTH HOPE STREET, THIRTY-FIFTH FLOOR
  A Professional Corporation




                                                                           11                                  SAN FERNANDO VALLEY DIVISION
                                    LOS ANGELES, CALIFORNIA 90071-1406
                                     TEL 213.626.2311 • FAX 213.629.4520




                                                                           12 In re                                               Case No. 1:20-bk-11435-MB

                                                                           13 GLOSTATION USA, INC., a Delaware                    Chapter 11
                                                                              corporation,
                                                                           14                                                     (Jointly Administered with Case Nos.
                                                                                           Debtor and Debtor in                   1:20-bk-11436-VK
SulmeyerKupetz,




                                                                           15              Possession.                            1:20-bk-11437-MB
                                                                                                                                  1:20-bk-11438-VK
                                                                           16    Federal EIN: XX-XXXXXXX                          1:20-bk-11439-VK
                                                                                                                                  1:20-bk-11434-MB
                                                                           17                                                     1:20-bk-11440-MB
                                                                                In re                                             1:20-bk-11441-MB
                                                                           18                                                     1:20-bk-11442-VK
                                                                              GLOSTATION CORE USA, INC., a                        1:20-bk-11443-MB
                                                                           19 Delaware corporation,                               1:20-bk-11444-VK)

                                                                           20                    Debtor and Debtor in             [TITLE OF PLEADING]
                                                                                                 Possession.
                                                                           21                                                     Date:
                                                                                 Federal EIN: XX-XXXXXXX                          Time:
                                                                           22                                                     Place:   U.S. Bankruptcy Court
                                                                                                                                           Courtroom
                                                                           23                                                              21041 Burbank Blvd.
                                                                                In re                                                      Woodland Hills, CA 91367
                                                                           24
                                                                              SANDBOX VR MISSION VALLEY, LLC, a
                                                                           25 Delaware limited liability company,

                                                                           26                    Debtor and Debtor in
                                                                                                 Possession.
                                                                           27
                                                                                Federal EIN: XX-XXXXXXX
                                                                           28


                                                                                SFW 2701206v1
                                                                                                                                                                     00014
                                                                           Case 1:20-bk-11435-MB        Doc 2 Filed 08/13/20 Entered 08/13/20 11:25:45   Desc
                                                                                                        Main Document    Page 17 of 23



                                                                            1
                                                                                In re
                                                                            2
                                                                              SANDBOX VR SAN MATEO, LLC, a
                                                                            3 Delaware limited liability company,

                                                                            4                   Debtor and Debtor in
                                                                                                Possession.
                                                                            5
                                                                                Federal EIN: XX-XXXXXXX
                                                                            6
                                                                                In re
                                                                            7
                                                                              SANDBOX VR CERRITOS, LLC, a
                                                                            8 Delaware limited liability company,

                                                                            9                   Debtor and Debtor in
                                                                                                Possession.
                                                                           10
                               333 SOUTH HOPE STREET, THIRTY-FIFTH FLOOR




                                                                                Federal EIN: XX-XXXXXXX
  A Professional Corporation




                                                                           11
                                    LOS ANGELES, CALIFORNIA 90071-1406
                                     TEL 213.626.2311 • FAX 213.629.4520




                                                                                In re
                                                                           12
                                                                              SANDBOX VR TOPANGA, LLC, a
                                                                           13 Delaware limited liability company,

                                                                           14                   Debtor and Debtor in
                                                                                                Possession.
SulmeyerKupetz,




                                                                           15
                                                                              Federal EIN: XX-XXXXXXX
                                                                           16 In re

                                                                           17 SANDBOX VR RIDGE HILL, LLC, a
                                                                              Delaware limited liability company,
                                                                           18
                                                                                            Debtor and Debtor in
                                                                           19               Possession.
                                                                           20
                                                                                Federal EIN: XX-XXXXXXX
                                                                           21 In re

                                                                           22 SANDBOX VR AUSTIN, LLC, a Delaware
                                                                              limited liability company,
                                                                           23
                                                                                               Debtor and Debtor in
                                                                           24                  Possession.
                                                                           25 Federal EIN: XX-XXXXXXX

                                                                           26 In re

                                                                           27 SANDBOX VR COLONY, LLC, a Delaware
                                                                              limited liability company,
                                                                           28



                                                                                                                                                           00015
                                                                                SFW 2701206v1
                                                                           Case 1:20-bk-11435-MB        Doc 2 Filed 08/13/20 Entered 08/13/20 11:25:45   Desc
                                                                                                        Main Document    Page 18 of 23



                                                                            1                   Debtor and Debtor in
                                                                                                Possession.
                                                                            2
                                                                                Federal EIN: XX-XXXXXXX
                                                                            3
                                                                                In re
                                                                            4
                                                                              SANDBOX VR OAKBROOK, LLC, a
                                                                            5 Delaware limited liability company,

                                                                            6                   Debtor and Debtor in
                                                                                                Possession.
                                                                            7
                                                                                Federal EIN: XX-XXXXXXX
                                                                            8
                                                                                In re
                                                                            9
                                                                              SANDBOX VR POP-UP, LLC, a Delaware
                                                                           10 limited liability company,
                               333 SOUTH HOPE STREET, THIRTY-FIFTH FLOOR
  A Professional Corporation




                                                                           11                   Debtor and Debtor in
                                    LOS ANGELES, CALIFORNIA 90071-1406
                                     TEL 213.626.2311 • FAX 213.629.4520




                                                                                                Possession.
                                                                           12
                                                                                Federal EIN: XX-XXXXXXX
                                                                           13
                                                                                       Affects all Debtors
                                                                           14          Affects Glostation USA, Inc. only
SulmeyerKupetz,




                                                                           15          Affects Glostation Core USA, Inc. only

                                                                           16          Affects Sandbox VR Mission Valley,
                                                                                        LLC only
                                                                           17          Affects Sandbox VR San Mateo, LLC
                                                                                        only
                                                                           18
                                                                                       Affects Sandbox VR Cerritos, LLC
                                                                           19           only
                                                                           20          Affects Sandbox VR Topanga, LLC
                                                                                        only
                                                                           21
                                                                                       Affects Sandbox VR Ridge Hill, LLC
                                                                           22           only
                                                                                       Affects Sandbox VR Austin, LLC only
                                                                           23
                                                                                       Affects Sandbox VR Colony, LLC
                                                                           24           only
                                                                           25          Affects Sandbox VR Oakbrook, LLC
                                                                                        only
                                                                           26
                                                                                       Affects Sandbox VR Pop-Up, LLC
                                                                           27           only

                                                                           28


                                                                                SFW 2701206v1
                                                                                                                                                           00016
Case 1:20-bk-11435-MB   Doc 2 Filed 08/13/20 Entered 08/13/20 11:25:45   Desc
                        Main Document    Page 19 of 23




                EXHIBIT 3
          Case 1:20-bk-11435-MB                Doc 2 Filed 08/13/20 Entered 08/13/20 11:25:45                                      Desc
                                               Main Document    Page 20 of 23

 Attorney or Party Name, Address, Telephone &                            FOR COURT USE ONLY
 FAX Nos., State Bar No. & Email Address
 David S. Kupetz (CA Bar No. 125062)
   dkupetz@sulmeyerlaw.com
 Steven F. Werth (CA Bar No. 205434)
   swerth@sulmeyerlaw.com
 Claire K. Wu (CA Bar No. 295966)
   ckwu@sulmeyerlawy.com
 SulmeyerKupetz, A Professional Corporation
 333 South Grand Ave., 34th Floor
 Los Angeles, California 90071
 Tel: (213) 626-2311
 Fax: (213) 629-4520
     Individual appearing without attorney
     Attorney for: Glostation USA, Inc. and related
 entities
                         UNITED STATES BANKRUPTCY COURT
           CENTRAL DISTRICT OF CALIFORNIA - SAN FERNANDO VALLEY DIVISION

 In re:                                        LEAD CASE NO.: 1:20-bk-11435-MB
 GLOSTATION USA, INC., a Delaware corporation, CHAPTER: 11

                                                           Debtor
                                                                         JOINTLY ADMINISTERED WITH CASE NOS:
 In re:                                                                  1:20-bk-11436-VK
 GLOSTATION CORE USA, INC., a Delaware
 corporation,                                                            1:20-bk-11437-MB
                                                                         1:20-bk-11438-VK
                                                                         1:20-bk-11439-VK
                                                           Debtor
 In re:                                                                  1:20-bk-11434-MB
                                                                         1:20-bk-11440-MB
 SANDBOX VR MISSION VALLEY, LLC, a
 Delaware limited liability company,                                     1:20-bk-11441-MB
                                                                         1:20-bk-11442-VK
                                                            Debtor
                                                                         1:20-bk-11443-MB
 _________________________________________                               1:20-bk-11444-VK




            This form is mandatory. It has been approved for use in the United States Bankruptcy Court, Central District of California.

December 2014                                                  Page 1                     F 1015-1.1.NOTICE.JOINT.ADMINISTRATION


                                                                                                                                          00017
         Case 1:20-bk-11435-MB                 Doc 2 Filed 08/13/20 Entered 08/13/20 11:25:45                                      Desc
                                               Main Document    Page 21 of 23

In re:

 SANDBOX VR SAN MATEO, LLC, a Delaware
 limited liability company,

                                     Debtor
___________________________________________
In re:

SANDBOX VR CERRITOS, LLC, a Delaware
limited liability company,

                                     Debtor
___________________________________________
In re:

 SANDBOX VR TOPANGA, LLC, a Delaware
 limited liability company,

                                      Debtor
___________________________________________
In re:

 SANDBOX VR RIDGE HILL, LLC, a Delaware                                        NOTICE OF JOINT ADMINISTRATION
 limited liability company,                                                      OF CASES AND REQUIREMENTS
                                                                                    FOR FILING DOCUMENTS
                                     Debtor
___________________________________________                                                          [LBR 1015-1]
In re:

 SANDBOX VR AUSTIN, LLC, a Delaware limited
 liability company,

                                     Debtor
___________________________________________
In re:

 SANDBOX VR COLONY, LLC, a Delaware limited
 liability company,

                                     Debtor
___________________________________________
In re:


 SANDBOX VR OAKBROOK, LLC, a Delaware
 limited liability company,

                                                            Debtor

 __________________________________________
            This form is mandatory. It has been approved for use in the United States Bankruptcy Court, Central District of California.

December 2014                                                  Page 2                     F 1015-1.1.NOTICE.JOINT.ADMINISTRATION

                                                                                                                                          00018
          Case 1:20-bk-11435-MB                Doc 2 Filed 08/13/20 Entered 08/13/20 11:25:45                                      Desc
                                               Main Document    Page 22 of 23



In re

 SANDBOX VR POP-UP, LLC, a Delaware limited
 liability company,

 Debtor



    Affects All Debtors
    Affects Glostation USA, Inc. only
    Affects Glostation Core USA, Inc. only
    Affects Sandbox VR Mission Valley, LLC only
                                                                                               [No Hearing Required]
    Affects Sandbox VR San Mateo, LLC only
    Affects Sandbox VR Cerritos, LLC only
    Affects Sandbox VR Topanga, LLC only
    Affects Sandbox VR Ridge Hill, LLC only
    Affects Sandbox VR Austin, LLC only
    Affects Sandbox VR Colony, LLC only
    Affects Sandbox VR Oakbrook, LLC only
    Affects Sandbox VR Pop-Up, LLC only




                                                        Debtor(s)

TO: THE U.S. TRUSTEE AND ALL PARTIES IN THESE JOINTLY ADMINISTERED CASES: An order
was entered on (date)       granting a motion to approve joint administration of cases pursuant to FRBP
1015 and LBR 1015-1, under the lead case indicated in the caption of this notice.

            This form is mandatory. It has been approved for use in the United States Bankruptcy Court, Central District of California.

December 2014                                                  Page 3                     F 1015-1.1.NOTICE.JOINT.ADMINISTRATION

                                                                                                                                          00019
         Case 1:20-bk-11435-MB                 Doc 2 Filed 08/13/20 Entered 08/13/20 11:25:45                                      Desc
                                               Main Document    Page 23 of 23

1. Required Caption on Documents – All documents filed must contain a caption in substantially the same
   format and content as the caption of this notice.

2. Debtors Affected by a Filed Document – All documents filed must indicate, by checking appropriate
   boxes, the debtor or debtors affected by the filed document.

3. Filing Documents on Main Case Docket – Unless indicated below in paragraph 4, all documents must be
   filed on the docket of the lead case indicated on the caption of this notice.

4. Filing Proof of Claims on Docket of Individual Case – Notwithstanding joint administration of these
   cases, creditors must file their respective proofs of claim as to the specific affected and applicable debtor
   using the case number and claim register for the specific affected and applicable debtor.

5. Parties to File a Request to be Added to Courtesy NEF – To facilitate notice and service of documents
   via Notice of Electronic Filing, all parties who previously electronically filed documents only in cases other
   than the lead case must promptly file in the lead case a Request to be Added to Courtesy Notice of
   Electronic Filings, using the court- approved form.

6. Other:




   Date: August       , 2020                                             By:
                                                                                  Signature
                                                                               David S. Kupetz
                                                                               Steven F. Werth
                                                                               Claire K. Wu
                                                                               Attorneys for Glostation USA, Inc., Debtor and
                                                                               Debtor in Possession




            This form is mandatory. It has been approved for use in the United States Bankruptcy Court, Central District of California.

December 2014                                                  Page 4                     F 1015-1.1.NOTICE.JOINT.ADMINISTRATION

                                                                                                                                          00020
